Citation Nr: 1503496	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  10-12 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for headaches and a heart condition.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for anxiety and depression.
  
3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1975 to May 1978, and June 1978 to June 1981.

This matter comes to the Board of Veterans' Appeals (Board) from February 2008 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The February 2008 rating decision denied service connection for a heart condition (claimed as due to ionizing radiation and claimed as angina), service connection for anxiety and depression, and service connection for headaches, because new and material evidence had not been submitted.  The August 2012 rating decision denied service connection for PTSD.  

The Board notes that the claims for service connection for anxiety and depression and service connection for PTSD were separately denied by the RO.  However, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Consequently, the Board has recharacterized the issues into one claim for service connection for an acquired psychiatric disorder, to include anxiety, depression, and PTSD.

The Veteran testified at a November 2014 hearing held before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is associated with electronic records maintained in the Virtual VA system.

The record reflects that after the final supplemental statement of the case (SSOC) in May 2013, additional relevant evidence was added to the claims file.  No subsequent SSOC was issued, but a remand for initial review by the AOJ is not necessary because the Veteran specifically waived initial review by the AOJ of any submitted evidence at the November 2014 Board hearing in accordance with 38 C.F.R. § 20.1304.

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of service connection for a heart condition, service connection for headaches, and service connection for an acquired psychiatric disorder, to include anxiety, depression, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for headaches and heart condition due to radiation exposure was initially denied on the merits in a March 1997 rating decision, on the grounds that there was no competent scientific or medical evidence submitted to support the Veteran's contention that headaches and heart condition were associated with radiation exposure.

2.  Most recently, service connection for headaches and heart condition due to radiation exposure was denied in an unappealed August 2000 rating decision on the grounds that no new and material evidence had been submitted.  Service connection for anxiety and depression was also initially denied on the merits in the August 2000 rating decision, on the grounds that there was no evidence to show a relationship to service.

3.  Service connection for anxiety and depression was subsequently denied in an unappealed October 2001 rating decision on the grounds that there was no evidence to show onset during service.  

4.  The evidence received since the August 2000 and October 2001 rating decisions are not cumulative and redundant; not previously considered by agency decision makers; relates to an unestablished fact necessary to substantiate the Veteran's claims; and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The August 2000 rating decision that denied service connection for headaches and heart condition due to radiation exposure is final; however new and material evidence has been received, and the Veteran's claim for service connection for headaches and heart condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (c) (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2014).

2.  The October 2001 rating decision that denied service connection for anxiety and depression is final; however new and material evidence has been received, and the Veteran's claim for service connection for anxiety and depression is reopened.  38 U.S.C.A. §§ 5108, 7105 (c) (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, as this matter is being reopened and remanded, no discussion of VA's duties to notify and assist is warranted.

New and Material Evidence

Initially, regarding the claim for service connection for anxiety and depression, the Board recognizes that the RO reopened the Veteran's claim and denied it on the merits in the May 2013 SSOC.  Irrespective of the RO's action, however, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).

Service connection for headaches and heart condition due to radiation exposure was initially denied on the merits in a March 1997 rating decision, on the grounds that there was no competent scientific or medical evidence submitted to support the Veteran's contention that headaches and heart condition were associated with radiation exposure.  The Veteran requested reconsideration of his claim in October 2006.  In an August 2000 rating decision, the RO denied reopening the Veteran's claim on the grounds that new and material evidence had not been submitted.   Service connection for anxiety and depression was also denied on the merits in the August 2000 rating decision, on the grounds that there was no evidence to show a relationship to service.  In an October 2001 rating decision, the RO denied service connection for anxiety and depression on the grounds that there was no evidence to show onset during service.  The Veteran did not appeal the denial of either of his claims and so the August 2000 and October 2001 rating decisions became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim which has been finally denied may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence received since the August 2000 and October 2001 rating decisions include VA treatment records received in June 2007 which include a November 1999 psychology examination, where the Veteran indicated that while in service, he failed his physical due to medical problems such as chest pains and blackouts, but was not given a medical discharge, and that he was discharged for "personal reasons."  The evidence received also includes the Veteran's testimony at his November 2014 Board hearing, in which he stated that he began to have headaches while on active duty, and that he continued to have them after service, and continues to have them today.  The Veteran also testified at the November 2014 hearing that he suffered from a psychiatric disorder due to his radiation exposure, which caused his body to deteriorate and caused him to fear for his life.  This evidence is new as it was not previously considered and material as it pertains to an unestablished fact of the claims, i.e., evidence of onset in service and a relationship to service; therefore, raising a reasonable possibility of substantiating the claims.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New and material evidence having been submitted, the claim for service connection for a heart condition and service connection for headaches are reopened.  The Board also finds that RO's reopening of the claim for service connection for anxiety and depression was appropriate.

However, adjudication of the Veteran's claims does not end with the determination that new and material evidence has been received.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claims.




ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for headaches and a heart condition is reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for anxiety and depression is reopened; to this extent only, the appeal is granted.


REMAND

Service Connection for a Heart Condition

Regarding the Veteran's claim for service connection for a heart condition, the Veteran has not been afforded a VA examination in this case.  VA treatment records show that the Veteran has consistent problems with chest pain.  An April 1994 record from the Georgia Department of Corrections indicates that the Veteran has a diagnosis of arteriosclerotic cardiovascular disease (ASCVD).  December 1999 and June 2000 letters from Dr. J.A. from the VAMC Augusta, state that the Veteran suffered from a variety of physical ailments, including residuals of radiation poisoning and angina.  The Veteran has alleged that his heart condition is the result of having been exposed to radiation while on active duty in 1977.  Also, as indicated above, VA treatment records note the Veteran's statements that he failed a physical in service due to medical problems such as chest pains and blackouts.  Since the Veteran's allegations raise a reasonable possibility of a nexus to service, a remand for a VA examination and medical nexus opinion is required.  38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service Connection for Headaches

Regarding the Veteran's claim for service connection for headaches, the Veteran has not been afforded a VA examinations with respect to this issue.  VA treatment records show diagnoses of constant headaches and migraine headaches.  Service treatment records show in March 1977, the Veteran complained of a headache.  The Veteran, at his November 2014 Board hearing, testified that he starting having headaches while in service and had continued since service.  Since the Veteran's allegations raise a reasonable possibility of a nexus to service, a remand for a VA examination and medical nexus opinion is required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service Connection for an Acquired Psychiatric Disorder

With regard to the claim for service connection for an acquired psychiatric disorder, to include anxiety, depression, and PTSD, the claims file reflects that a VA mental disorders examination was conducted in February 2014.  However, no nexus opinion was provided.  The Veteran was most recently afforded a VA PTSD examination in January 2013.  The examiner diagnosed the Veteran with anxiety state, unspecified, and alcohol dependence syndrome.  The examiner opined that the Veteran's mental disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner further stated that the Veteran did not satisfy the criteria for PTSD, and that his anxiety state began in 1999, so it could not be attributed to the Veteran's drinking problem during service.  Although the examiner stated that the claims file was reviewed, he failed to address in his opinion the Veteran's other psychiatric diagnoses in the record, including PTSD and depression.  In light of the discrepancies in the January 2013 VA examination, and considering the Veteran has also contended that he has PTSD due to military sexual trauma (MST), a new opinion with a complete rationale is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, October 2014 VA treatment records indicate that the Veteran attends treatment at the Augusta Vet Center for his MST.  On remand, the Veteran's Vet Center records should be obtained.




Accordingly, the case is REMANDED for the following action:

1.  If necessary, have the Veteran complete the proper release forms, and then obtain the Veteran's complete treatment records from the Vet Center in Augusta, Georgia.

2.  Schedule the Veteran for a VA heart examination in order to determine the nature and etiology of his claimed heart condition.  The entire claims file must be reviewed by the examiner in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.  The examiner should answer the following:

For any diagnosed disorder of the heart, the examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the heart condition is related to the Veteran's active duty service, to include exposure to radiation during service.

In providing the opinion, the examiner should cite to the medical and competent lay evidence of record, including the Veteran's statements regarding having chest pains during service, and his exposure to radiation during service; and explain the rationale for all opinions given.  A full and complete explanation for any opinion expressed is required.  If the examiner is unable to provide the opinion requested, then he or she must state so and provide an explanation as to why an opinion cannot be given.

3.  Schedule the Veteran for an appropriate VA neurological examination.  The entire claims file must be reviewed by the examiner in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.  

The examiner must identify all current disorders or conditions manifested by recurrent or chronic headaches, to include migraines.  The examiner must then opine as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed headache disorder is related to the Veteran's active duty service, to include exposure to radiation during service.  The examiner should note that service treatment records show in March 1977, the Veteran was seen with a complaint of a headache.  

In providing the opinion, the examiner should cite to the medical and competent lay evidence of record, including the Veteran's statements regarding developing headaches while in service, and how they have continued since service.  The examiner must explain the rationale for all opinions given.  A full and complete explanation for any opinion expressed is required.  If the examiner is unable to provide the opinion requested, then he or she must state so and provide an explanation as to why an opinion cannot be given.

4.  Schedule the Veteran for a VA psychiatric examination.  The complete claims folder must be reviewed in conjunction with the examination, and the examiner must state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed. 

a)  The examiner should identify the Veteran's currently diagnosed psychiatric disorders that meet the DSM-IV criteria.  The presence or absence of PTSD, anxiety, and depression should be discussed.  

b)  If PTSD is diagnosed, then the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that PTSD is related to the Veteran's active duty service, including the Veteran's reports of having been exposed to radiation, and having been physically and sexually assaulted in service around  1976-1977. 

c)  If a psychiatric disorder other than PTSD is diagnosed, then the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the currently diagnosed psychiatric disorder was incurred in, or is otherwise etiologically related to, the Veteran's active military service.

In providing the opinion, the examiner should cite to the medical and competent lay evidence of record, including the Veteran's statements, and explain the rationale for all opinions given.  A full and complete explanation for any opinion expressed is required.  If the examiner is unable to provide the opinion requested, then he or she must state so and provide an explanation as to why an opinion cannot be given.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


